IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10251
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JEANENE PORTER TRICKETT,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
               USDC No. 4:95-CV-113-A/4:93-CR-136-3
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jeanene Porter Trickett argues that the district court erred

by construing her motion to set aside the judgment in her

criminal case as sounding under 28 U.S.C. § 2255 and that the

indictment to which she pleaded guilty did not charge the

conspiracy for which she was sentenced.   We have reviewed the

record and the district court's opinion and conclude that the

appeal is frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10251
                               -2-

     We caution Trickett that any additional frivolous appeals

filed by her will invite the imposition of sanctions.   To avoid

sanctions, Trickett is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.